 1   JERRY PERSKY, ATTORNEY-AT-LAW
 2   California State Bar No. 96574
     5657 Wilshire Boulevard, Suite 410
 3
     Los Angeles, California 90036
 4   Telephone: (323) 938-4000
     Facsimile: (323) 938-4068
 5
     E-Mail:      jpersky48@aol.com
 6

 7
     Attorney for Plaintiff

 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11

12   STEVEN ARRIETA,                           Case No. 5:20-cv-717-DFM
13
                        Plaintiff,
14
                                               ORDER AWARDING EAJA
15
                  vs.                          ATTORNEY FEES
16   ANDREW SAUL, COMMISSIONER
17   OF SOCIAL SECURITY
     ADMINISTRATION,
18
                        Defendant.
19

20         Based upon the parties’ Stipulation for the Award and Payment of Equal
21   Access to Justice Act (EAJA) fees, IT IS ORDRED that Plaintiff shall be awarded
22
     attorney fees under the EAJA in the amount of three thousand dollars ($3,000.00),
23
     as authorized by 28 U.S.C. Section 2412(d), subject to the terms of the above-
24
     referenced Stipulation.
25

26   DATED: June 29, 2021
27
                                          UNITED STATES MAGISTRATE JUDGE
28
                                                 DOUGLAS F. MCCORMICK
